Title: To Alexander Hamilton from John Steele, 23 September 1796
From: Steele, John
To: Hamilton, Alexander


Philada. Septemr. 23d. 1796
My dear sir,
I have the honor to acknowledge your letter of the 20th. inst. and to return you my unfeigned thanks for the polite and friendly manner in which you were pleased to speak of my appointment. Next to the pleasure which attends a faithfull discharge of duty, it will always afford me the highest gratification to be classed among those who are favored with your approbation.
John Sitgreaves the united States’s Judge for the district of North Carolina being in this city, I have concieved that it might be satisfactory to you to be furnished with his information upon the point stated in your letter. His notes are herewith enclosed for your perusal, and as circumstances which entitle them to consideration, it may not be improper to add that before his present appointment he was a lawyer of respectable standing in that state, and a member of the Legislature.
In addition to his letter you will also herewith receive the transcripts of three laws which I have caused to be prepared, and which are forwarded with an expectation that the expression of the legislature upon the subject will prove more satisfactory to your mind, than the information, or opinion of any individual.
During the revolution war many laws were passed to ascertain the description of persons entitled to citizenship, but these laws having a particular reference to the then circumstances of the country are decred to be obsolete, and having been dictated by the spirit of the times, it is right that they should be so considered.
An opinion prevailed in North Carolina until the appearance of the late insurrection in Pennsylvania, that not having a population equal to the extent of our territory it would be expedient to open the door to european emigrants as wide as possible, and to this mistaken policy it must be ascribed that the important subject of naturalization has been so little attended to by the legislature.
The evidences of citizenship I have often known to be the subject of interesting discussions at elections, and although the Judges of the elections do not like the courts of justice settle the law for the State their decisions nevertheless serve to shew the opinions entertained by the best informed men among the people. In consequence of their decisions, in the part of the country where I lived, emigrants of distinction who either from a sense of personal rights, or from the nature of their pecuniary transactions were desirous to be armed at all points, have been usually advised to take the oath of allegiance before some Justice of the peace (out of court) capable of granting a certificate in decent form. This certificative is immediately presented to the Clerk of the court of pleas, and quarter sessions at his office who upon the payment of a perquisite 2/8 will subjoin a testimonial under the county seal in this form.

North Carolina
}
ss

Anson County


Be it remembered that A: B esquire who administered the foregoing oath of allegiance to C. D was at the time of doing so, and is at this time one of the acting Justices of the peace for the county aforesaid, and being legally authorised to hold the courts, to administer oaths, and to keep the peace within the said county full faith and credit are due to his official attestation.
In testimony whereof &ca. &ca.
Seal of the County
A certificate of this kind supported by the requisites of the constitution I have never known to be disputed either in the courts of law, or by the Judges of the elections, the only tribunals where the rights of a citizen are usually scrutinized; but in all cases where the certificate is to be used out of the state or even out of the county the seal and attestation of the Clerk have been considered indispensable for this obvious reason, that the office of the clerk of the county, and the office of the private Sectry. of the Governor are the only two places in the state where the fact that a man is an acting justice of the peace can be legally authenticated.
Sometimes I have known, men who intended to travel, or for greater caution apply to the Court by petition, or motion of counsel to have their certificates admitted to record; this is attended with expence but never refused, unless it shoud appear that the certificate was obtained collusively.
It will afford me peculiar pleasure to understand that you have recevd. this letter safe, and that its contents are in any respect useful to you.
I have the honor to be,   My dear sir,   With perfect respect, Your obliged friend and hume. Servt.
Jno. Steele
The honble.Colonel HamiltonNew York.
